[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (RE #134)
After hearing held on defendant-Carpinella's motion to quash, it is hereby ORDERED:
(1) The motion is denied but shall be limited to discovery and production of items described of defendant-Carpinella only during period of inception of subject mortgage loan to December 10, 1990.
(2) The motion is denied to the extent that defendant Carpinella has custody and possession of such appraisals.
(3) The motion is denied but shall be limited to correspondence between plaintiff and defendant-Carpinella only relating to period of inception of subject mortgage loan to present.
(4) The motion is denied but shall be limited to discovery and production of items described which pertain to indebtedness of defendant-Carpinella only.
GAFFNEY, J. CT Page 4707